Petition for Permissive Appeal Denied and Memorandum Opinion filed
October 15, 2013




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00780-CV

                   AZITA MADJIDI, MD, MD, PA, Appellant
                                        V.

                           TALA ANGALI, Appellee

                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-24647

                 MEMORANDUM                     OPINION


      On August 21, 2013, appellant filed a petition for permissive appeal in this
court. See Tex. Civ. Prac. & Rem.Code Ann. § 51.014; see also Tex. R. App. P.
28.3. Appellant has not established that he is entitled to a permissive appeal. See
Tex.R.App. P. 28.3(a) (requiring permission from the trial court to appeal
interlocutory order). Accordingly, we deny appellant’s petition for permissive
appeal.



                                     PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                        2